Exhibit 10.65

Master Lease Agreement

THIS MASTER LEASE AGREEMENT (the “Lease”) is entered into by City National Bank
(“Lessor”) and LookSmart, Ltd., a Delaware Corporation (“Lessee”), as of
April 6, 2007.

The parties agree that Lessee shall lease from Lessor the property (the
“Equipment”) described in the Equipment Schedule(s) to be executed pursuant
hereto (collectively, the “Equipment Schedule”), subject to the terms set forth
herein, in the Riders executed in connection herewith, and in the Equipment
Schedule. Each Equipment Schedule by its terms incorporates the terms of this
Lease, and each Equipment Schedule is an independent lease agreement.

1. TERM. This Lease shall be effective from and after the date of execution
hereof. The term of lease with respect to any item of the Equipment shall
consist of the term set forth in the Equipment Schedule relating thereto.

2. RENT. Lessee shall pay Lessor the rental installments in the amounts and on
the dates specified in the Equipment Schedule, without prior notice or demand,
and all other amounts payable pursuant to this Lease (collectively, “rent”).
Each Equipment Schedule constitutes a non-cancelable net lease, and Lessee’s
obligation to pay rent, and otherwise to perform its obligations under this
Lease, each Equipment Schedule and all of the other documents and agreements
entered into in connection herewith (collectively, the “Lease Documents”), are
absolute and unconditional and shall not be affected by any circumstances
whatsoever, including any right of setoff, counterclaim, recoupment, deduction,
defense or other right which Lessee may have against Lessor, the manufacturer or
vendor of the Equipment (the “Suppliers”), or anyone else, for any reason
whatsoever. Rental installments are payable as and when specified in the
Equipment Schedule, without invoice or other written demand (except as expressly
provided in any Equipment Schedule), Lessee agrees that all such rental
installments and all other amounts payable by Lessee under the Lease Documents
shall be made by such method as may be from time to time directed by Lessor or
its assignee in writing. All payments under this Lease, including all rent
installments, shall be effective upon receipt of immediately available good
funds. Timeliness of rental installment payment and its other performance under
the Lease Documents is of the essence. If any rental installment or other amount
payable to Lessor is not paid within 10 days of its due date, Lessee will pay
Lessor a late charge equal to the greater of (i) 5% of each late payment or
(ii) $5.00 for each late payment (or such lesser amount as is the maximum amount
allowable under applicable law).

3. REPRESENTATIONS AND WARRANTIES OF LESSEE. Lessee represents and warrants
that:

(a) Lessee is a corporation duly organized, validly existing and in good
standing under the laws of the state of its formation as specified above,

(b) The execution, delivery and performance of the Lease Documents and
compliance with the terms thereof: (1) have been duly authorized by all
necessary action on the part of Lessee; (2) do not require the approval of any
party, or any license, permit or other approval by, giving of notice to, or
filing or recording with, any governmental authority, in each such case, except
such as have been duly obtained; and (3) do not and will not contravene any law,
governmental rule, regulation or order now binding on Lessee, or the
organization documents of Lessee, or contravene the provisions of, or constitute
a default under, or result in the creation of any lien or encumbrance upon the
property of Lessee under, any indenture, mortgage, contract or other agreement
to which Lessee is a party or by which it or its property is bound.

(c) Each of the Lease Documents, when entered into, will constitute legal, valid
and binding obligations of Lessee enforceable against Lessee, in accordance with
the terms thereof, except as such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, liquidation, moratorium or similar laws
affecting creditors’ rights generally and by the application of general
principles of equity.

(d) There are no pending actions or proceedings to which Lessee is a party, and
there are no other pending or threatened actions or proceedings of which Lessee
has knowledge, before any court, arbitrator or administrative agency, which,
either individually or in the aggregate, would adversely affect the financial
condition of Lessee, or the ability of Lessee to perform its obligations under
or remain in compliance with the Lease Documents, in each case, to any material
extent, except as previously disclosed to Lessor, in writing. Lessee is not in
default under any obligation for borrowed money, for the deferred purchase price
of property or any lease agreement which, either individually or in the
aggregate, would have the same such effect.

(e) Under all applicable laws, the Equipment consists solely of personal
property and not fixtures.

 

1



--------------------------------------------------------------------------------

(f) The financial statements of Lessee (copies of which have been furnished to
Lessor) have been prepared in accordance with generally accepted accounting
principles consistently applied (“GAAP”), and fairly present Lessee’s financial
condition and the results of its operations as of the date of and for the period
covered by such statements, and since the date of such statements there has been
no material adverse change in such conditions or operations.

These representations and warranties shall be deemed restated by Lessee as of
the date of each Equipment Schedule as to that and all other Equipment
Schedules.

4. FINANCIAL STATEMENTS; FURTHER ASSURANCES; NOTICES. Lessee covenants and
agrees as follows:

(a) Lessee will furnish Lessor (1) within one hundred twenty (120) days after
the end of each fiscal year of Lessee, a balance sheet of Lessee as at the end
of such year, and the related statement of income and statement of cash flows of
Lessee for such fiscal year, prepared in accordance with GAAP, all in reasonable
detail and including all notes thereto and certified by independent certified
public accountants of recognized standing selected by Lessee; and within
forty-five (45) days after the end of each quarter, a balance sheet of Lessee as
at the end of such quarter, and the related statement of income and statement of
cash flows of Lessee for such quarter, prepared in accordance with GAAP and
including all notes thereto; or (2) if Lessee is then a public company, Lessee
shall file with the Securities and Exchange Commission (the “SEC”) or any
successor agency, on a timely basis, a copy of each annual report and any
amendment to an annual report (currently Form 10-K) and quarterly report
(currently Form 10Q), pursuant to Section 13 or 15(d) of the Securities Exchange
Act of 1934, as the same may be amended from time to time, and all financial
statement reports, notices, proxy statements or other documents that are sent or
made generally available by Lessee to holders of its registered securities and
all regular and periodic reports filed by Lessee with the SEC or any comparable
reports.

(b) Lessee will promptly execute and deliver to Lessor such further documents,
instruments and assurances and take such further action as Lessor from time to
time may reasonably request in order to carry out the intent and purpose of this
Lease and to establish and protect the rights and remedies created or intended
to be created in favor of Lessor under the Lease Documents.

(c) Lessee shall provide written notice to Lessor: (1) promptly upon the
occurrence of any Default (as hereinafter defined) (a “default”; except as used
in Sections 15 and 1.6); (2) promptly upon Lessee becoming aware of any alleged
violation of applicable law relating to the Equipment or this Lease; and
(3) thirty (30) days prior to any contemplated change in Lessee’s state of
organization.

5. CONDITIONS PRECEDENT. Lessor’s obligations under each Equipment Schedule,
including its obligation to purchase and lease any Equipment to be leased
thereunder, are conditioned upon Lessor’s determination that all of the
following have been satisfied:

(a) Lessor having received the following, in form and substance satisfactory to
Lessor:

(1) evidence as to due compliance with the insurance provisions hereof;

(2) Uniform Commercial Code financing statements and all other filings and
recordings as required by Lessor;

(3) certificate of Lessee’s Secretary certifying: (i) resolutions of Lessee’s
Board of Directors, managing member, members or other governing body duly
authorizing the leasing of the Equipment hereunder and the execution, delivery
and performance of this Lease and the Equipment Schedule and all related
instruments and documents, and (ii) the incumbency and signature of the officers
of Lessee authorized to execute such documents;

(4) if requested by Lessor, an certificate of counsel for Lessee as to each of
the matters set forth in sub-parts (a) through (d) of Section 3 hereof;

(5) the only and all manually executed originals of the Equipment Schedule and
all other Lease Documents;

(6) all purchase documents and agreements pertaining to the Equipment
(collectively, the “Supply Contract”) evidencing title to the Equipment is free
and clear of any interest therein other than that of Lessor and Lessee; and

(7) such other documents, agreements, instruments, certificates, opinions, and
assurances, as Lessor reasonably may require.

 

2



--------------------------------------------------------------------------------

(b) All representations and warranties provided in favor of Lessor in any of the
Lease Documents shall be true and correct on the effective date of such
Equipment Schedule with the same effect as though made as of such date (Lessee’s
execution and delivery of the Equipment Schedule shall constitute an
acknowledgment of the same).

(c) There shall be no default or Default under the Equipment Schedule or any
other Lease Documents. The Equipment shall have been delivered to and accepted
by Lessee, and shall be in the condition and repair required hereby; and on the
effective date of the Equipment Schedule, Lessor shall have received good title
to the Equipment to be leased thereunder, free and clear of any lien, claim or
encumbrance of any kind.

6. DELIVERY; INSPECTION AND ACCEPTANCE BY LESSEE. Upon delivery, Lessee shall
inspect and, to the extent the Equipment conforms to the condition required by
the applicable Supply Contract, accept the Equipment and shall execute and
deliver to Lessor an Equipment Schedule containing a complete description of the
item of Equipment accepted; whereupon, as between Lessor and Lessee, the same
shall be deemed to have been finally accepted by Lessee pursuant to this Lease.
All expenses incurred in connection with Lessor’s purchase of the Equipment
(including shipment, delivery and installation) shall be the responsibility of
Lessee and shall be paid upon demand, except to the extent expressly included in
the Total Cost of the related Equipment, and such Equipment is finally accepted
by Lessee and Lessor under an Equipment Schedule. If Lessee shall, for
reasonable cause, refuse to accept delivery of any item of the Equipment, Lessee
will be assigned all rights and shall assume all obligations, in substitution of
Lessor, as purchaser of the Equipment.

7. USE AND MAINTENANCE.

(a) Lessee shall:

(1) use the Equipment solely in the Continental United States and in the conduct
of its business, for the purpose for which the Equipment was designed, in a
careful and proper manner;

(2) operate, maintain, service and repair the Equipment, and maintain all
records and other materials relating thereto, in accordance and consistent with
the Supplier’s recommendations, all maintenance and operating manuals or service
agreements, the requirements of all applicable insurance policies, the Supply
Contract, all applicable laws, and the prudent practice of other similar
companies in the same business as Lessee; but in any event, to no lesser
standard than that employed by Lessee for comparable equipment owned or leased
by it; and without limiting the foregoing, so as to cause the Equipment to be in
good repair and operating condition and in at least the same condition as when
delivered to Lessee hereunder, except for ordinary wear and tear resulting
despite Lessee’s full compliance with the terms hereof;

(3) not change the location of any Equipment as specified in the Equipment
Schedule without providing Lessor with at least 30 days’ prior written notice,
and delivering or causing to be delivered, and filed, all filings, waivers and
other documents and assurances requested by Lessor; and

(4) not attach or incorporate the Equipment to or in any other item of equipment
in such a manner that the Equipment may be deemed to have become an accession to
or a part of such other item of equipment,

(b) Lessee shall promptly replace any parts of the Equipment which become worn
out, lost, destroyed, damaged beyond repair or otherwise permanently rendered
unfit for use, by replacement parts which are free and clear of all liens,
encumbrances or rights of others and have a value, utility and remaining useful
life at least equal to the parts replaced.

(c) Lessee shall afford Lessor and/or its designated representatives access to
the premises where the Equipment is located for the purpose of inspecting such
Equipment and all applicable maintenance or other records at any reasonable time
during normal business hours.

8. DISCLAIMER OF WARRANTIES.

(a) LESSOR IS NOT A SELLER, SUPPLIER OR MANUFACTURER (AS DEFINED OR USED IN THE
UNIFORM COMMERCIAL CODE), OR DEALER, NOR A SELLER’S OR A DEALER’S AGENT. THE
EQUIPMENT IS LEASED HEREUNDER “AS IS”, AND LESSOR HAS NOT MADE, AND HEREBY
DISCLAIMS LIABILITY FOR, AND LESSEE HEREBY WAIVES ALL RIGHTS AGAINST LESSOR
RELATING TO, ANY AND ALL WARRANTIES, REPRESENTATIONS OR OBLIGATIONS OF ANY KIND
WITH RESPECT TO THE EQUIPMENT, EITHER EXPRESS OR IMPLIED, ARISING BY APPLICABLE
LAW OR OTHERWISE, INCLUDING ANY OF THE SAME RELATING TO OR ARISING IN OR UNDER
MERCHANTABILITY OR FITNESS FOR PARTICULAR USE OR PURPOSE, COURSE OF PERFORMANCE,
COURSE OF

 

3



--------------------------------------------------------------------------------

DEALING OR USAGE OR TRADE OR TORT (WHETHER OR NOT ARISING FROM THE ACTUAL,
IMPLIED OR IMPUTED NEGLIGENCE OF LESSOR OR STRICT LIABILITY) OR THE UNIFORM
COMMERCIAL CODE (INCLUDING DIVISION 10). LESSEE WAIVES ANY RIGHT TO DEEM LESSOR
IN DEFAULT PURSUANT THERETO AND ALL OF LESSEE’S RIGHTS AND REMEDIES UNDER UCC §§
10508 - 10521 OR OTHER APPLICABLE LAW WITH RESPECT TO THE EQUIPMENT, INCLUDING
ITS TITLE OR FREEDOM FROM LIENS, FREEDOM FROM TRADEMARK, PATENT OR COPYRIGHT
INFRINGEMENT, FREEDOM FROM LATENT DEFECTS (WHETHER OR NOT DISCOVERABLE),
CONDITION, MANUFACTURE, DESIGN, SERVICING OR COMPLIANCE WITH APPLICABLE LAW.

(b) Lessee and Lessor agree that all such risks described above, as between
Lessor and Lessee, are to be borne by Lessee. Lessor is not responsible for any
direct, indirect, incidental or consequential damage to or losses resulting from
the installation, operation or use of the Equipment or any products manufactured
thereby. All assignable warranties made by the Supplier to Lessor are hereby
assigned to Lessee for and during the term of this Lease and Lessee agrees to
resolve all such claims directly with the Supplier.

(c) Provided that no default or Default has occurred and is then continuing,
Lessor fully shall cooperate with Lessee with respect to the resolution of such
claims, in good faith and by appropriate proceedings at Lessee’s expense. Any
such claim shall not affect in any manner the unconditional obligation of Lessee
to make rent payments hereunder. Lessee retains the right to a cause of action
for actual damages against Lessor with respect to any breach of its express
obligations under this Lease.

9. FEES AND TAXES.

(a) To the extent permitted by law, Lessee shall file any necessary report and
return for, shall pay promptly when due, shall otherwise be liable to reimburse
Lessor (on an after-tax basis) for, and agrees to indemnify and hold Lessor
harmless from: (i) all titling, recordation, documentary stamp and other fees;
and (ii) taxes, assessments and all other charges or withholdings of any nature
(together with any penalties, fines or interest thereon); arising at any time
upon or relating to the Equipment or this Lease or the delivery, acquisition,
ownership, use, operation or leasing or other disposition of the Equipment, or
upon the rent, whether the same be assessed to Lessor or Lessee (any of the
foregoing, an “Imposition”), excluding, however taxes based upon, measured by or
with respect to the net or gross income of Lessor.

(b) If any report, return or property listing, or any Imposition is, by law,
required to be filed by, assessed or billed to, or paid by, Lessor, Lessee at
its own expense will do all things required to be done by Lessor in connection
therewith and is hereby authorized by Lessor to act on behalf of Lessor in all
respects. Lessor agrees fully to cooperate with Lessee in any such contest, and
Lessee agrees promptly to indemnify Lessor for all reasonable expenses incurred
by Lessor in the course of such cooperation. An Imposition or Claim (as
hereinafter defined) therefor shall be paid by Lessee, subject to refund
proceedings, if failure to pay would adversely affect the title or rights of
Lessor.

(c) Provided that no default or Default has occurred and is continuing, if
Lessor obtains a refund of any Imposition which has been paid (by Lessee, or by
Lessor and for which Lessor has been reimbursed by Lessee), Lessor shall
promptly pay to Lessee the net amount of such refund to the extent actually
received. Lessee will cause all billings of such charges to Lessor to be made to
Lessor in care of Lessee and will, in preparing any report or return required by
law, show the ownership of the Equipment in Lessor, and shall send a copy of any
such report or return to Lessor. If Lessee fails to pay any such charges when
due, except any Imposition being contested in good faith and by appropriate
proceedings as above provided for a reasonable period of time, Lessor at its
option may do so, in which event the amount so paid (including any penalty or
interest incurred as a result of Lessee’s failure), plus interest thereon until
such amount has been paid to Lessor at a rate equal to 1.5% per month or such
lesser rate as may be the maximum rate chargeable under applicable law (the
“Late Charge Rate”), shall be paid by Lessee to Lessor with the next periodic
payment of rent.

10. TITLE AND LIENS.

(a) The parties agree that the Equipment shall remain personal property, and
that Lessor’s title thereto not be impaired, notwithstanding the manner in which
it may be affixed to any real property. At Lessor’s request, Lessee shall obtain
and deliver to Lessor (to be recorded at Lessee’s expense), from any person
having an interest in the property where the Equipment is to be located, waivers
of any lien, encumbrance or interest which such person might have or hereafter
obtain or claim with respect to the Equipment.

(b) It is the express intention of the parties hereto that (1) each Equipment
Schedule, incorporating by reference the terms of this Lease, constitutes a true
“lease” and a “finance lease” as such terms are defined in the California
Uniform Commercial Code Division 10 (“Division 10”) and not a sale or retention
of security interest; and (2) title to the Equipment shall at all times remain
in Lessor, and Lessee shall acquire no ownership, property, rights, equity, or
interest other than a leasehold interest, solely as Lessee subject to the terms
and conditions hereof,

 

4



--------------------------------------------------------------------------------

(c) Lessee may not dispose of any of the Equipment except to the extent
expressly provided herein, not-withstanding the fact that proceeds constitute a
part of the Equipment. Lessee further agrees to maintain the Equipment free from
all claims, liens, attachments, rights of others and legal processes (“Liens”)
of creditors of Lessee or any other persons, other than (i) the rights and
interest of Lessor under the related Equipment Schedule; (ii) liens for fees,
taxes, levies, duties or other governmental charges of any kind, Liens of
mechanics, materialmen, laborers, employees or suppliers and similar Liens
arising by operation of law incurred by Lessee in the ordinary course of
business for sums that are not yet delinquent or are being contested in good
faith by negotiations or by appropriate proceedings which suspend the collection
thereof so long as such proceedings do not involve any substantial danger (as
determined in Lessor’s sole reasonable discretion) of the sale, forfeiture or
loss of the Equipment or any interest therein), and (iii) any subleases
permitted hereunder, if any, and the rights of the sublessee thereunder. Lessee
will defend, at its own expense, Lessor’s title to the Equipment from such
claims, Liens or legal processes. Lessee shall also notify Lessor immediately
upon receipt of notice of any Lien affecting the Equipment in whole or in part.

11. INSURANCE.

(a) Lessee shall obtain and maintain property and casualty insurance coverage
with respect to the Equipment for not less than the greater of the full
replacement value or the Stipulated Loss Value (as defined in Section 12
hereof); and Commercial General Liability insurance for claims arising in
connection with the Equipment, including both personal injury and property
damage with a combined single limit per occurrence in an amount not less than
one millions dollars ($1,000,000.00), and with a deductible in amount not
greater than twenty-five thousand dollars ($25,000.00).

(b) All of such insurance shall be in form (including all endorsements required
by Lessor) and amount and with companies reasonably satisfactory to Lessor, All
insurance for loss or damage shall provide that losses, if any, shall be payable
to Lessor as sole loss payee and Lessee shall cause payments and proceeds
relating to any such losses delivered promptly to Lessor. Lessor shall be named
as an additional insured with respect to all such liability insurance. Lessee
shall pay the premiums therefor and deliver to Lessor evidence satisfactory to
Lessor of such insurance coverage.

(c) Lessee shall cause to be provided to Lessor not less than 5 business days
prior to the scheduled expiration or lapse of such insurance coverage, evidence
satisfactory to Lessor of renewal or replacement coverage. Each insurer shall
agree, by endorsement upon the policy or policies issued by it or by independent
instrument furnished to Lessor, that (1) it will give Lessor 30 days’ prior
written notice of the effective date of any material alteration or cancellation
of such policy; and (2) insurance as to the interest of any named additional
insured or loss payee other than Lessee shall not be invalidated by any actions,
inaction, breach of warranty or conditions or negligence of Lessee or any person
other than Lessor with respect to such policy or policies.

12. LOSS AND DAMAGE.

(a) Lessee assumes the risk of direct and consequential loss and damage to the
Equipment from all causes. Except as provided in this Section for discharge upon
payment of Stipulated Loss Value and the other specified amounts, no loss or
damage to the Equipment or any part thereof shall release or impair any
obligations of Lessee under this Lease. In the event of loss or damage to any
item of Equipment which does not constitute a Total Loss (as hereinafter
defined), Lessee shall, at its sole cost and expense, promptly repair and
restore such item of the Equipment to the condition required by this Lease.

(b) Provided that no default or Default has occurred and is continuing, upon
receipt of evidence reasonably satisfactory to Lessor of completion of such
repairs, Lessor will apply any net insurance proceeds received by Lessor on
account of such loss to the cost of repairs.

(c) Upon the occurrence of the actual or constructive total loss of any item of
the Equipment, or the loss, disappearance, theft or destruction of any item of
the Equipment or damage to any item of the Equipment to such extent as shall
make repair thereof uneconomical or shall render any item of the Equipment
permanently unfit for normal use for any reason whatsoever, or the condemnation,
confiscation, requisition, seizure, forfeiture or other taking of title to or
use of any item of the Equipment or the imposition of any Lien thereon by any
governmental authority (as established to the reasonable satisfaction of Lessor,
a “Total Loss”), during the term of this Lease, Lessee shall give prompt notice
thereof to Lessor. On the next rent payment date, Lessee shall pay to Lessor the
rent then due plus the Stipulated Loss Value of the item or items of the
Equipment with respect to which the Total Loss has occurred and any other sums
due hereunder with respect to that Equipment (less any insurance proceeds or
condemnation award actually received by Lessor).

(d) Upon payment by Lessee of the amounts required under subsection (c) above,
this Lease and the obligation to make future rental payments shall terminate
solely with respect to the Equipment or items thereof so paid for and (to the
extent applicable) Lessee shall become entitled thereto “AS IS WHERE IS” without
warranty, express or implied, with respect to any matter whatsoever, Lessor
shall deliver to Lessee a bill of sale transferring and assigning to Lessee
without recourse or warranty, all of Lessor’s right, title and interest in and
to the Equipment. Lessor shall not be required to make and may specifically
disclaim any representation or warranty as to-the condition of the Equipment or
any other matters.

 

5



--------------------------------------------------------------------------------

(e) As used in this Lease, “Stipulated Loss Value” shall mean the product of the
Total Cost (as set forth on the applicable Equipment Schedule) of the Equipment
and the applicable percentage factor set forth on the Schedule of Stipulated
Loss Values attached to the Equipment Schedule. Stipulated Loss Value shall be
determined as of the next date on which a payment of rent is or would be due
after a Total Loss or other termination of an Equipment Schedule, after payment
of any rent due on such date, and the applicable percentage factor shall be that
which is set forth with respect to such rent payment. After payment of the final
payment of rent due under the original term of this Lease and during any renewal
term thereof, Stipulated Loss Value shall be determined as of the date of
termination of such Equipment Schedule (absent any renewal thereof) or, if
during a renewal term, on the next date on which a payment of rent is or would
be due after a Total Loss or other termination of such renewal term, after
payment of any rent due on such date, and the applicable percentage factor shall
be the last percentage factor set forth on the Schedule of Stipulated Loss
Values attached to such Equipment Schedule. Whenever the Stipulated Loss Value
is due under such Equipment Schedule, all other amounts owing such Equipment
Schedule are also due and payable.

13. REDELIVERY.

(a) With respect to each Equipment Schedule, unless otherwise provided in this
Lease (including any Rider hereto), Lessee agrees that (1) it shall provide
Lessor with written notice of the scheduled expiration of the then existing term
of lease with respect to such Equipment Schedule, and Lessee’s assurance that
the Equipment leased thereunder shall be redelivered to Lessor in accordance
with the provisions of this Lease (including any Rider hereto) (the “Return
Notice”); (2) such Return Notice shall be delivered to Lessor at least sixty
(60) days, but no more than one hundred twenty (120) days, prior to such
expiration date; and (3) if Lessee fails to so deliver such Return Notice to
Lessor, at Lessor’s option (as evidenced by its written acknowledgment thereof),
Lessee shall be deemed to have renewed the term thereof for a term of six months
commencing on the day next succeeding such expiration date and at rental payable
in the same amount and manner as the rental payable during the then expiring
term.

(b) Upon the expiration or earlier termination of the term of any Equipment
Schedule (or of any renewal thereof, if applicable), Lessee shall, at its own
expense, return the Equipment to Lessor within ten (10) day, in the same
condition as when delivered to Lessee hereunder, ordinary wear and tear
resulting from proper use thereof excepted. Lessee shall return the Equipment by
delivering it to such place within the Continental United States as Lessor shall
specify. In addition to Lessor’s other rights and remedies hereunder, if the
Equipment is not returned in a timely fashion, or if repairs are necessary to
place any items of Equipment in the condition required in this Section, Lessee
shall continue to pay to Lessor per diem rent at the last prevailing lease rate
under the applicable Equipment Schedule with respect to such items of Equipment,
for the period of delay in redelivery, or for the period of time reasonably
necessary to accomplish such repairs together with the cost of such repairs, as
applicable. Lessor’s acceptance of such rent on account of such delay or repair
does not constitute a renewal of the term of the related Equipment Schedule or a
waiver of Lessor’s right to prompt return of the Equipment in proper condition.

14. INDEMNITY.

(a) Lessee assumes and agrees to indemnify, defend and keep harmless Lessor, and
any assignee of Lessor’s rights, obligations, title or interests under any
Equipment Schedule, its agents and employees (“Indemnitees”), from and against
any and all Claims (other than such as may directly and proximately result from
the gross negligence or willful misconduct of such Indemnitees), by paying (on
an after-tax basis) or otherwise discharging same, when and as such Claims shall
become due, including Claims arising on account of any Lease Document, or the
Equipment, or any part thereof, including the ordering, acquisition, delivery,
installation or rejection of the Equipment, the possession, maintenance, use,
condition, ownership or operation of any item of Equipment, and by whomsoever
owned, used or operated, during the term of any Equipment Schedule with respect
to that item of Equipment, the existence of latent and other defects (whether or
not discoverable by Lessor or Lessee) any claim in tort for negligence or strict
liability, and any claim for patent, trademark or copyright infringement, or the
loss, damage, destruction, removal, return, surrender, sale or other disposition
of the Equipment, or any item thereof, or for whatever other reason whatsoever.

(b) Lessor shall give Lessee prompt notice of any Claim hereby indemnified
against and Lessee shall be entitled to control the defense thereof, so long as
no default or Default has occurred and is then continuing, provided that Lessor
shall have the right to approve defense counsel selected by Lessee, which
approval shall not be unreasonably withheld. For the purposes of this Lease, the
term “Claims” shall mean all claims, allegations, harm, judgments, settlements,
suits, actions, debts, obligations, damages (whether incidental, consequential
or direct), demands (for compensation, indemnification, reimbursement or
otherwise), losses, penalties, fines, liabilities (including simple negligence
and strict liability), charges that Lessor has incurred or for which it is
responsible, in the nature of interest, Liens, and costs (including attorneys’
fees and disbursements and any other legal or non-legal expenses of
investigation or defense of any Claim, whether or not such Claim is ultimately
defeated or enforcing the rights, remedies or Indemnitees provided for
hereunder, or otherwise available at law or equity to Lessor), of whatever kind
or nature, contingent or otherwise, matured or unmatured, foreseeable or
unforeseeable, by or against any person.

 

6



--------------------------------------------------------------------------------

15. DEFAULT.

(a) A default shall be deemed to have occurred hereunder and under an Equipment
Schedule (“Default”) if:

(1) Lessee shall fail to make any payment of rent hereunder or under an
Equipment Schedule on the date when due, or

(2) Lessee shall fail to obtain and maintain the insurance required herein;

(3) Lessee shall fail to perform or observe any other covenant, condition or
agreement to be performed or observed by it under any Lease Document and such
failure shall continue unremedied for a period of 10 days; or

(4) Lessee shall take action for the purpose of invoking the protection of any
bankruptcy or insolvency law, or any such law is invoked against or with respect
to Lessee or its property, and any such petition filed against Lessee is not
dismissed within 30 days; or

(5) Lessee shall make or permit any unauthorized Lien against, or assignment or
transfer of, this Lease, an Equipment Schedule, the Equipment or any interest
therein; or

(6) any certificate, statement, representation, warranty or audit contained
herein or furnished with respect hereto by or on behalf of Lessee is false or
misleading in any material respect at the time delivered or when deemed restated
hereunder; or

(7) Lessee shall be in default under (i) any loan, lease, guaranty, installment
sale or other financing agreement or contract, to which Lessor or any of
Lessor’s affiliates is a party or beneficiary and the applicable grace period
with respect thereto shall have expired; or

(8) Lessee shall have terminated its corporate, partnership or limited liability
company (as applicable) existence, consolidated with, or merged into (and Lessee
is not the surviving entity), or conveyed or leased substantially all of its
assets as an entirety to any person; or

(9) if effective voting control of the ownership interests in Lessee is not
retained by the present holders thereof.

(b) The occurrence of a Default with respect to any Equipment Schedule shall, at
the sole discretion of Lessor, constitute a Default with respect to any or all
Equipment Schedules to which it is then a party. Notwithstanding anything set
forth herein, Lessor may exercise all rights and remedies hereunder
independently with respect to each Equipment Schedule.

16. REMEDIES. Upon the occurrence of a Default under the provisions of
Section 15, Lessor may, at its option, declare this Lease and such Equipment
Schedule (and any other Equipment Schedule) to be in default. At any time after
cancellation of an Equipment Schedule or after declaration by Lessor that such
Equipment Schedule is in default, Lessor may, in addition to any other remedies
provided herein or by applicable law, exercise one or more of the following
remedies as Lessor in its sole discretion shall elect:

(a) Require Lessee to assemble any or all of the Equipment at the location to
which the Equipment was delivered or the location to which such Equipment may
have been moved by Lessee or such other location in reasonable proximity to
either of the foregoing as Lessor shall designate; and/or to return promptly, at
Lessee’s expense, any or all of the Equipment to Lessor at the location, in the
condition and otherwise in accordance with all of the terms of Section 13
hereof; and/or take possession of and render unusable by Lessee any or all of
the Equipment, wherever it may be located, without any court order or other
process of law and without liability for any damages occasioned by such taking
of possession (other than to premises) (any such taking of possession shall
constitute an automatic cancellation of the Equipment Schedule pertaining
thereto without further notice, and such taking of possession shall not prohibit
Lessor from exercising its other remedies hereunder).

(b) Sell, re-lease or otherwise dispose of any or all of the Equipment, whether
or not in Lessor’s possession, with the right of Lessor to purchase and apply
the net proceeds of such disposition, after deducting all costs of such
disposition, to the obligations of Lessee hereunder.

 

7



--------------------------------------------------------------------------------

(c) In lieu of the damages specified in subsection (b), with respect to each
applicable Equipment Schedule, Lessor may recover from Lessee, as liquidated
damages for loss of a bargain and not as a penalty, an amount calculated as the
sum of:

(1) the greater of either (A) the Stipulated Loss Value of the Equipment
(determined as of the next date on which a payment is or would have been due
after the occurrence of the subject Default), together with all other sums due
under such Equipment Schedule as of such determination date or (B) all sums due
and to become due under such Equipment Schedule for the full term thereof
(including any tax indemnities becoming due as a result of the Default, and any
mandatory purchase or renewal options which Lessee has contracted to pay)
(provided that all sums becoming due after the occurrence of such Default shall
be discounted to present value as of the date of payment by Lessee) plus
Lessor’s estimated residual interest in the Equipment; plus

(2) the amount of all commercially reasonable costs and expenses incurred by
Lessor in connection with the repossession and disposition of the Equipment,
including reasonable attorneys’ fees and costs incurred in connection therewith
or otherwise resulting from the Default; minus

(3) the present value of the proceeds, if any, of disposition of the Equipment.

(d) Cancel such Equipment Schedule as to any or all of the Equipment.

(e) Proceed by appropriate court action, either at law or in equity (including
an action for specific performance), to enforce performance by Lessee or to
recover damages associated with such Default; or exercise any other right or
remedy available to Lessor at law or in equity.

(f) By offset, recoupment or other manner of application, apply any security
deposit, monies held in deposit or other sums then held by Lessor, and with
respect to which Lessee has an interest, against any obligations of Lessee
arising under this Lease, whether or not Lessee has pledged, assigned or granted
a security interest to Lessor in any or all such sums as collateral for such
obligations,

(g) All amounts to be present valued shall be discounted at a rate equal to the
lesser of the discount rate of the Federal Reserve Bank of San Francisco in
effect i) on the lease commencement date or ii) on the applicable present value
date. Unless otherwise provided above, a cancellation of any Equipment Schedule
shall occur only upon written notice by Lessor to Lessee and only with respect
to such items of the Equipment as Lessor specifically elects to cancel in such
notice. Except as to such items of the Equipment with respect to which there is
a cancellation, this Lease and the Equipment Schedules not so canceled shall
remain in full force and effect and Lessee shall be and remain liable for the
full performance of all its obligations hereunder and thereunder.

(h) Except as otherwise specifically provided above, Lessee shall also be liable
for (1) all unpaid rent due hereunder before, during or after exercise of any of
the foregoing remedies, (2) for all reasonable legal fees and other expenses
incurred by reason of any default or Default or the exercise of Lessor’s rights
or remedies with respect thereto, including all costs and expenses incurred in
connection with the negotiation, restructuring, or work-out of this Lease, the
return, repossession or other recovery of any Equipment in accordance with the
terms of Section 13 hereof and this Section 16, or in placing such Equipment in
the condition required by such Sections, and all other pre-judgment and
post-judgment enforcement related actions taken by Lessor, and (3) Late Charges
which shall accrue and be payable with respect to any and all amounts becoming
due pursuant to this Section 16 from and after the due date therefor until
payment of the full amount thereof is made.

(i) No right or remedy referred to in this Section is intended to be exclusive,
but each shall be cumulative and shall be in addition to any other remedy
referred to above or otherwise available at law or in equity, and may be
exercised concurrently or separately from time to time. The failure of Lessor to
exercise the rights granted hereunder upon any Default by Lessee shall not
constitute a waiver of any such right upon the continuation or reoccurrence of
any such Default. In no event shall the execution of an Equipment Schedule
constitute a waiver by Lessor of any pre-existing Default in the performance of
the terms and conditions hereof.

17. ASSIGNMENT.

(a) WITHOUT THE PRIOR WRITTEN CONSENT OF LESSOR, LESSEE WILL NOT ASSIGN,
TRANSFER OR ENCUMBER ANY OF ITS RIGHTS OR OBLIGATIONS HEREUNDER OR UNDER ANY
EQUIPMENT SCHEDULE, OR ITS LEASEHOLD INTEREST, SUBLET THE EQUIPMENT OR OTHERWISE
PERMIT THE EQUIPMENT TO BE OPERATED OR USED BY, OR TO COME INTO OR REMAIN IN THE
POSSESSION OF, ANYONE BUT LESSEE; provided, however, that Lessee may enter into
subleases or assignments with Lessee’s wholly owned affiliates so long as
(i) the term is no longer than the related Equipment Schedule, (ii) the terms
are not inconsistent with the provisions of this Lease, (iii) no further
subleases, assignments or transfers are permitted thereunder or with respect
thereto, (iv) any such sublease or assignment is expressly subject and
subordinated to the related Equipment Schedule and Lessor’s rights relating
thereto (including, without limitation, its right to recover possession of the
Equipment upon the occurrence of a Default), and (v) no Default has occurred and
is then existing. No assignment or sublease, whether authorized in this Section
or in violation of the terms hereof, shall relieve Lessee of its obligations,
and Lessee shall remain primarily liable, hereunder and under each Equipment
Schedule. Any impermissible assignment, transfer, encumbrance, delegation or
sublease by Lessee shall be void ab initio.

 

8



--------------------------------------------------------------------------------

(b) LESSOR MAY AT ANY TIME ASSIGN ANY OR ALL OF ITS RIGHTS, OBLIGATIONS, TITLE
AND INTERESTS HEREUNDER AND UNDER ANY EQUIPMENT SCHEDULE, TO ANY OTHER PERSON.
If Lessee is given notice of any such assignment, Lessee shall acknowledge
receipt thereof in writing. Any such assignee shall have and be entitled to
exercise any and all rights and powers of Lessor hereunder, but such assignee
shall not be obligated to perform any of the obligations of Lessor hereunder
(other than the covenant of quiet enjoyment specified in Section 18(d) hereof,
or as otherwise provided in any notice with respect thereto by Lessor to
Lessee). Lessee will pay all rent and other amounts payable by Lessee hereunder
to such assignee, notwithstanding any defense or claim of whatever nature,
whether by reason of breach or otherwise which it may now or hereafter have
against Lessor; it being understood that in the event of a default or breach by
Lessor, that Lessee shall pursue any rights on account thereof solely against
Lessor. Lessee agrees that any such assignment shall not constitute a material
change to Lessee’s duties or obligations under the Lease or any Equipment
Schedule nor materially increase Lessee’s risks or burdens, Upon such assignment
and except as may otherwise be provided therein all references in this Lease to
Lessor shall include such assignee.

(c) Subject always to the foregoing, this Lease and each Equipment Schedule
inure to the benefit of, and are binding upon, the successors and assigns of the
parties hereto and thereto, as the case may be.

18. MISCELLANEOUS.

(a) This Lease, the Riders executed from time to time in connection herewith,
and each Equipment Schedule, constitute the entire agreement between the parties
with respect to the subject matter hereof and thereof and shall not be
rescinded, amended or modified in any manner except by a document in writing
executed by both parties. This Lease supersedes any commitment letter, proposal
letter, or other writing or agreement previously issued or entered into by
Lessor with respect to Lessee and the Equipment.

(b) Any provision of this Lease which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

(c) The representations, warranties and covenants of Lessee herein shall be
deemed to be continuing and to survive the execution and delivery of this Lease,
each Equipment Schedule and any other Lease Documents. Each execution by Lessee
of an Equipment Schedule shall be deemed a reaffirmation and warranty of the
representations and warranties set forth herein, and a reaffirmation of the
representation and warranty that there shall have been no material adverse
change in the business or financial condition of Lessee from the date of
execution hereof. With respect to each Equipment Schedule, the obligations of
Lessee under Sections 7, 8, 9, 10, 13 and 14 hereof, together with any of
Lessee’s obligations under the other provisions of this Lease (as incorporated
therein) which have accrued but not been fully satisfied, performed or complied
with prior to the cancellation or termination of such Equipment Schedule, shall
survive the cancellation or termination thereof to the extent necessary for the
full and complete performance of such obligations.

(d) Lessor represents and covenants to Lessee that Lessor has full authority to
enter into this Lease and any other Lease Documents to which it may become a
party, and so long as no default or Default occurs with respect to an Equipment
Schedule, neither Lessor nor any person authorized by Lessor shall interfere
with Lessee’s right to peaceably and quietly possess and use the Equipment
during the term thereof, subject to the terms and provisions hereof.

(e) Expenses incurred by Lessor in connection with (1) the filing or recording
of real property waivers and UCC statements, and (2) lien search reports and
copies of filings with respect to Lessee and/or the Equipment, shall be for the
account of Lessee and shall be payable by Lessee upon demand. If Lessee fails to
perform any of its obligations hereunder with respect to an Equipment Schedule,
Lessor shall have the right, but shall not be obligated, to effect such
performance, and the amount of any out of pocket and other reasonable expenses
of Lessor incurred in connection with such performance, together with interest
thereon at the Late Charge Rate, shall be payable by Lessee upon demand.
Lessor’s effecting such compliance shall not be a waiver of Lessee’s default.

(f) Lessee irrevocably appoints Lessor as Lessee’s attorney-in-fact (which power
shall be deemed coupled with an interest) to file, execute, endorse and/or
deliver any UCC statements and any other documents, instruments, and any checks
or drafts relating to or received in payment for any loss or damage under the
policies of insurance required by the provisions of Section 11 hereof. To secure
payment and performance of Lessee’s obligations under this Lease, Lessee grants
to Lessor a security interest in any and all property of Lessee in the
possession or control of Lessor, or any affiliate of Lessor, and Lessee shall
enter into any such control agreement or similar agreement with any such
affiliate to perfect such security interest as Lessor may reasonably require.
Lessee further agrees that such security interest shall extend to any other
collateral in which Lessee has granted to Lessor, or any affiliate of Lessor a
security interest to secure any other obligations.

 

9



--------------------------------------------------------------------------------

(g) All notices (excluding billings and communications in the ordinary course of
business) hereunder shall be in writing, personally delivered, delivered by
overnight courier service, sent by facsimile transmission (with confirmation of
receipt), or sent by certified mail, return receipt requested, addressed to the
other party at its respective address stated below the signature of such party
or at such other address as such party shall from time to time designate in
writing to the other party; and shall be effective from the date of receipt.

(h) This Lease and all of the other Lease Documents shall not be effective
unless and until accepted by execution by an officer of Lessor at the address,
in the State of California, as set forth below the signature of Lessor.

(i) THIS LEASE AND ALL OF THE OTHER LEASE DOCUMENTS, AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER, SHALL IN ALL RESPECTS BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF
CALIFORNIA (WITHOUT REGARD TO THE CONFLICT OF LAWS PRINCIPLES OF THE STATE OF
CALIFORNIA), INCLUDING ALL MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE,
REGARDLESS OF THE LOCATION OF THE EQUIPMENT, The parties agree that any action
or proceeding arising out of or relating to this Lease may be commenced in any
state or Federal court in Los Angeles County, California, and agree that a
summons and complaint commencing an action or proceeding in any such court shall
be properly served and shall confer personal jurisdiction if served personally
or by certified mail to it at its address herein below set forth, or as it may
provide in writing from time to time, or as otherwise provided under the laws of
the State of California. Lessee waives any right it may have to object to such
forum and agrees that it may institute any legal action or proceeding against
Lessor or relating to the Lease only in such forum. Lessor may bring any action
or proceeding against Lessee, its property or otherwise relating to this Lease
or the Equipment in the courts of any other jurisdiction.

(j) This Lease and all of the other Lease Documents may be executed in any
number of counterparts and by different parties hereto or thereto on separate
counterparts, each of which, when so executed and delivered, shall be an
original, but all such counterparts shall together consist of but one and the
same instrument; provided, however, that to the extent that this Lease and/or
the Equipment Schedule would constitute chattel paper, as such term is defined
in the Uniform Commercial Code as in effect in any applicable jurisdiction, no
security interest herein or therein may be created through the transfer or
possession of this Lease in and of itself without the transfer or possession of
the original of such Equipment Schedule and incorporating the Lease by
reference; and no security interest in this Lease and an Equipment Schedule may
be created by the transfer or possession of any counterpart of such Equipment
Schedule other than the original thereof, which shall be identified as the
document marked “Original” and all other counterparts shall be marked
“Duplicate”.

19. DISPUTE RESOLUTION

(a) Mandatory Arbitration. Except as provided in section 19(b) below, any
dispute, claim or controversy of any kind (whether in contract or tort,
statutory or common law, legal or equitable) now existing or hereafter arising
between Lessor and Lessee and in any way arising out of, pertaining to or in
connection with: (a) this Lease, and/or any renewals, extensions, or amendments
thereto; (b) any of the Lease Documents; (c) any violation of this Lease or the
Lease Documents; (d) all past, present and future loans; (e) any incidents,
omissions, acts, practices or occurrences arising out of or related to this
Lease or the Lease Documents causing injury to either party whereby the other
party or its agents, employees or representatives may be liable, in whole or in
part, or (f) any aspect of the past, present or future relationships of the
parties, will be resolved through final and binding arbitration conducted at a
location determined by the arbitrator in Los Angeles, California, and
administered by the American Arbitration Association (“AAA”) in accordance with
the California Arbitration Act (California Code of Civil Procedure § 1280 et.
seq.) and the then existing Commercial Rules of the AAA. Judgment upon any award
rendered by the arbitrator(s) may be entered in any state or federal courts
having jurisdiction thereof.

(b) Real Property Collateral. No controversy or claim will be submitted to
arbitration without the consent of all the parties if, at the time of the
proposed submission, such controversy or claim arises from or relates to an
obligation owed to CNB which is secured in whole or in part by real property
collateral. If all parties do not consent to submission of such a controversy or
claim to arbitration, the controversy or claim will be determined as provided in
the subsection entitled “Judicial Reference”.

(c) Judicial Reference. Any controversy or claim which is not submitted to
arbitration pursuant to section 19.2 above, will be determined by a reference in
accordance with California Code of Civil Procedure §638 et. seq. In such
circumstances, the parties will designate to the court a referee or referees
selected under the auspices of the AAA in the same manner as arbitrators are
selected in AAA-sponsored proceedings. The presiding referee of the panel, or
the referee if there is a single referee, will be an active attorney or retired
judge. Judgment upon the award rendered by such referee or referees will be
entered in the court in which such proceeding was commenced in accordance with
California Code of Civil Procedure §644 and §645.

 

10



--------------------------------------------------------------------------------

(d) Provisional Remedies, Self Help and Foreclosure. No provision of this Lease
will limit the right of any party to: (a) foreclose against any real property
collateral by the exercise of a power of sale under a deed of trust, mortgage or
other security agreement or instrument, or applicable law, (b) exercise any
rights or remedies as a secured party against any personal property collateral
pursuant to the terms of a security agreement or pledge agreement, or applicable
law, (c) exercise self help remedies such as setoff, or (d) obtain provisional
or ancillary remedies such as injunctive relief or the appointment of a receiver
from a court having jurisdiction before, during or after the pendency of any
arbitration or referral. The institution and maintenance of an action for
judicial relief or pursuit of provisional or ancillary remedies, or exercise of
self help remedies will not constitute a waiver of the right of any party,
including the plaintiff, to submit any dispute to arbitration or judicial
reference.

(e) Powers and Qualifications of Arbitrators. The arbitrator(s) will give effect
to statutes of limitation, waiver and estoppel and other affirmative defenses in
determining any claim. Any controversy concerning whether an issue is
arbitratable will be determined by the arbitrator(s). The laws of the State of
California will govern. The arbitration award may include equitable and
declaratory relief. All arbitrator(s) selected will be required to be a
practicing attorney or retired judge licensed to practice law in the State of
California and will be required to be experienced and knowledgeable in the
substantive laws applicable to the subject matter of the controversy or claim at
issue.

(f) Discovery. The provisions of California Code of Civil Procedure
Section 1283.05 or its successor section(s) are incorporated herein and made a
part of this Lease. Depositions may be taken and discovery may be obtained in
any arbitration under this Agreement in accordance with said section(s).

(g) Miscellaneous. The arbitrator(s) will determine which is the prevailing
party and will-include in the award that party’s reasonable attorneys’ fees and
costs (including allocated costs of in-house legal counsel). Each party agrees
to keep all controversies and claims and the arbitration proceedings strictly
confidential, except for disclosures of information required in the ordinary
course of business of the parties or by applicable law or regulation.

IN WITNESS WHEREOF, the parties hereto have caused this Master Lease Agreement
to be duly executed, under seal, as of the day and year first above set forth.

 

LESSOR: City National Bank    

LESSEE: Looksmart, Ltd.,

a Delaware Corporation

By  

/s/ David W. Maurer

    By  

/s/ John Simonelli

Name:  

David W. Maurer

    Name:  

John Simonelli

Title:  

SVP Equipment Leasing Manager

    Title:  

CFO

Address:   555 South Flower Street, 24th Floor     Address:  

625 2nd St.

  Los Angeles, CA 90071      

San Francisco, CA 94107

  Fax: 213.673.9816       Fax:           -        -           Attn: Carol Brooks
      Attn:  

 

 

11



--------------------------------------------------------------------------------

First Amendment Rider

RIDER NO. 01

This Rider amends and is incorporated into that certain Master Lease Agreement
dated as of April 6th, 2007 (the “Lease”), between City National Bank (“Lessor”)
and Looksmart Ltd, a Delaware Corporation, (“Lessee”).

 

  1. LESSEE RENEWAL

(a) At the expiration of the original term of each Equipment Schedule to which
this Rider is applicable, unless Lessee shall have exercised its option to
purchase the Equipment, Lessee shall renew such Equipment Schedule(s), with
respect to all but not less than all of the Equipment covered by such Equipment
Schedule(s), on the terms and conditions of such Equipment Schedule(s), for a
renewal term of six (6)months at a monthly rent equal to the greater of:
(a) $8,440.69 (2.543%) a month, or (b) the Fair Market Rental Value (as
hereinafter defined) of the Equipment determined at the time of renewal. No
action or election by Lessee shall be required for such renewal to become
effective.

(b) At the expiration of the initial renewal term of each Equipment Schedule to
which this Rider is applicable, Lessee shall have the option to renew such
Equipment Schedule, with respect to all but not less than all of the Equipment,
on the terms and conditions of such Equipment Schedule, for a negotiated renewal
term at a periodic rent equal to the Fair Market Rental Value of such Equipment
determined at the time of renewal. If Lessee desires to exercise this option it
shall give Lessor written notice of its election to renew at least ninety [90]
days before expiration of the initial renewal term of such Equipment Schedule.
Such election shall be effective with respect to all of the Equipment leased
under the Equipment Schedule. Thereafter, Lessee shall engage in negotiations
with Lessor to determine the additional renewal term and the periodic rent to be
paid during the renewal term.

(c) For purposes of this Section, “Fair Market Rental Value” shall be deemed to
be an amount equal to the rental, as installed and in use, obtainable in an
arms’ length transaction between a willing and informed lessor and a willing and
informed lessee under no compulsion to lease (and assuming that, as of the date
of determination, the Equipment is in at least the condition required by
Section 13 of this Lease). If the parties are unable to agree on the Fair Market
Rental Value of the Equipment, then Lessor and Lessee shall at Lessee’s expense
obtain appraisal values (the “Appraisal Procedure”) from three independent
appraisers (one selected by Lessor, one by Lessee, and the third by the first
two, all of whom shall be members of a professional appraisal trade association
and experience in the industry and with respect to similar equipment) and the
average Fair Market Rental Value as determined by such appraisers shall be
binding on the parties hereto.

 

  2. OPTION TO PURCHASE

(a) Provided that Lessee is not then in Default, Lessee shall have the option to
purchase, upon the expiration of the original term or any renewal term of each
Equipment Schedule as to which this Rider is applicable, all but not less than
all of the Equipment leased thereunder upon the following terms and conditions:
If Lessee desires to exercise this option it shall give Lessor written notice of
its election to purchase at least ninety [90) days before expiration of the
original term of such Equipment Schedule with respect to such Equipment
Schedule. Such election shall be effective with respect to all of the Equipment
leased under the Equipment Schedule. Thereafter, Lessee shall engage in
negotiations with Lessor to determine the Purchase Price for the Equipment. At
the expiration of the original term or the renewal term, as applicable, of such
Equipment Schedule, Lessee shall pay to Lessor in cash the Purchase Price for
the Equipment so purchased, determined as hereinafter provided. The Purchase
Price of Equipment shall be an amount equal to the greater of: (x) 15% of the
original Total Cost of the Equipment (as specified on the Equipment Schedule),
or (y) the Fair Market Value of the Equipment; together with all taxes and
charges upon sale.

 

1



--------------------------------------------------------------------------------

(b) For purposes of subsection (a), “Fair Market Value” shall be deemed to be an
amount equal to the sale price of the Equipment, as installed and in use,
obtainable in an arms’ length transaction between a willing and informed buyer
and a willing and informed seller under no compulsion to sell (and assuming
that, as of the date of determination, the Equipment is in at least the
condition required by Section 13 of this Lease). To determine the Fair Market
Value of the Equipment, Lessee shall, at Lessee’s expense, obtain written
appraisal values from an Appraiser chosen by Lessee. Lessee shall provide such
written appraisal values to Lessor with its notice to exercise its purchase
option.

(c) Notwithstanding any election of Lessee to purchase, the provisions of the
Equipment Schedule shall continue in full force and effect until the transfer of
title to the Equipment leased thereunder upon the date of purchase. On the date
of purchase, Lessor shall deliver to Lessee a bill of sale transferring and
assigning to Lessee without recourse or warranty, all of Lessors right, title
and interest in and to the Equipment. Lessor shall not be required to make and
may specifically disclaim any representation or warranty as to the condition of
the Equipment or any other matters.

 

CITY NATIONAL BANK

Lessor

   

Looksmart, LTD

Lessor

By:  

/s/ David W. Maurer

    By:  

/s/ John Simonelli

Name:  

David W. Maurer

    Name:  

John Simonelli

Title:  

SVP Equipment Leasing Manager

    Title:  

CFO

 

2